Citation Nr: 1123404	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  06-29 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) with secondary panic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Claims Agent


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from April 1966 to March 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia - which determined the Veteran was not entitled to a rating higher than 50 percent for his PTSD or a TDIU.  The notice of disagreement (NOD) he submitted in April 2006, however, in response, only concerned the denial of his TDIU claim, so the statement of the case (SOC) the RO sent him in August 2006 also only concerned the TDIU claim.  He then perfected his appeal of this TDIU claim to the Board by also, in response that SOC, filing an additional statement in September 2006, which the RO accepted as his substantive appeal (a VA Form 9 equivalent) concerning this TDIU claim.

A more recent June 2010 RO decision again denied the claim for a rating higher than 50 percent for the PTSD, in the process indicating this rating for the PTSD includes a secondary panic disorder.  In September 2010, so within one year of receiving notification of this more recent decision, the Veteran filed another NOD, this time to initiate an appeal of this additional claim.  38 C.F.R. § 20.201 (2010).  He has not been provided an SOC concerning this additional claim, however, or given an opportunity to perfect his appeal of this additional claim to the Board by also, in response to this additional SOC, filing another timely Substantive Appeal (VA Form 9 or equivalent statement).  38 C.F.R. § 20.200.  Therefore, the Board must remand this claim, rather than merely referring it, so an SOC can be issued and him given an opportunity to perfect his appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

And since his TDIU claim is inextricably intertwined, the Board also must remand the TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


REMAND

As already alluded to, with regard to the claim of entitlement to a rating higher than 50 percent for the PTSD with secondary panic disorder, the RO most recently denied this claim in a June 2010 decision.  But, in response, the Veteran submitted a timely NOD in September 2010, and he has not been provided an SOC and given an opportunity to perfect his appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  So the Board must remand, rather than merely refer, this additional claim to the RO for issuance of an SOC and to give him an opportunity to perfect the appeal of this claim.  See again Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Moreover, the TDIU claim is inextricably intertwined so also must be remanded.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision on the other).  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together.).  

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  Id.  

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id.  But see, in particular, 38 C.F.R. § 4.16(a).

At present, the Veteran has four service-connected disabilities:  (1) PTSD with secondary panic disorder, rated 50-percent disabling; (2) bilateral hearing loss, 10 percent; (3) tinnitus, 10 percent; and (4) Type II Diabetes Mellitus, 10 percent.  His combined rating for these disabilities has been 60 percent effectively since October 23, 2007.  See 38 C.F.R. § 4.25 (2010) (combined ratings table).  So he does not currently satisfy the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.

But even if a Veteran fails to meet these threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer the TDIU claim to the Director of Compensation and Pension Service for extra-schedular consideration if the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).  Therefore, following the additional procedural development and consideration of his claim for a rating higher than 50 percent for his PTSD, if the Veteran still fails to meet the threshold minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a), the RO should alternatively consider whether an extra-schedular TDIU is warranted under § 4.16(b).  See also Thun v. Peake, 22 Vet. App. 111 (2008).


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an SOC concerning his claim for a rating higher than 50 percent for his PTSD with secondary panic disorder.  Advise him that he still needs to file a timely Substantive Appeal (a VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to "perfect" his appeal to the Board concerning this additional claim.  Also advise him of the time he has to perfect this appeal.  Only if he submits a timely Substantive Appeal in response to this SOC, thereby perfecting his appeal of this additional claim, should it be returned to the Board for further appellate consideration.

2.  If, after this additional consideration of his claim for a rating higher than 50 percent for his PTSD the Veteran still does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), consider whether he alternatively is entitled to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  If warranted, refer this claim to the Director of Compensation and Pension Service or other appropriate authority for this special consideration.

3.  If the TDIU claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental SOC (SSOC) concerning this claim and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


